Citation Nr: 0500215	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03 09-777	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
February 1975, and subsequent service with the Air National 
Guard.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claims for service 
connection for a right ankle disability, and bilateral 
tinnitus.  He filed a timely appeal. 

This appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2004) and implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004) require VA to notify the claimant and the claimant's 
representative of any information, including medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

The RO has not sent the veteran VCAA notice regarding his 
claim for service connection for a right ankle disability.  A 
remand is necessary to provide him with this notice.  See, 38 
C.F.R. § 3.159(b) (2004).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case the veteran has not reported a continuity of 
symptomatology, or submitted competent evidence of a link 
between current right ankle disability and service (including 
a service connected disability).  Cf. Duenas v. Principi, No. 
03-1251. (U.S. Vet. App. Dec. 15, 2004).  He is advised that 
such evidence is needed to substantiate his claims.

The veteran has reported that a physician told him that his 
current right ankle disability could be related to a service 
connected right knee disability, or to a right leg injury in 
service.  In such a case, VA has a duty to advise a claimant 
to obtain a statement from the physician.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

With regard to the tinnitus claim, the record shows that 
service connection is in effect for hearing loss, the 
veteran's contentions can be read as saying that tinnitus was 
present along with hearing loss since service.  An 
examination is needed to determine whether the current 
tinnitus is related to service, including hearing loss.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, provide a VCAA 
notice relating to the veteran's claim 
for service connection for his right 
ankle disability.  

The veteran is advised that evidence 
needed to substantiate his claims is 
competent medical opinion that his 
current right ankle disability and 
tinnitus are related to service, or a 
service connected disability.

The veteran is further advised to obtain 
statements from any physician who told 
him that his current right ankle 
disability could be related to the 
service connected right knee disability, 
or to an injury in service.


2.  If competent evidence is received 
linking the right ankle disability to 
service or a service-connected 
disability, schedule the veteran for an 
appropriate VA medical examination to 
determine the etiology of any current 
right ankle disability.  

The examiner should render an opinion as 
to whether the veteran's right ankle 
disability is at least as likely as not 
(50 percent probability or more) is of 
service origin-including whether it is 
at least as likely as not proximately due 
to or the result of his service-connected 
right knee disability.  

It is imperative that the examiner have 
access to, and reviews, the claims 
folder.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has tinnitus related to 
service.  The examiner is asked to 
express an opinion on the whether 
tinnitus is at least as likely as not (50 
percent probability or more) of service 
origin.  The examiner should provide a 
rationale for the opinion.

It is imperative that the examiner have 
access to, and reviews the claims folder.

4.  Review the claims file.  If any 
development is incomplete, including if 
the examination reports do not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before re-adjudication.

Then readjudicate the veteran's claims.  
If they remain denied, prepare a 
supplemental statement of the case (SSOC) 
and send it to the veteran and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


